--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

JOINT VENTURE AGREEMENT
 
            THIS JOINT VENTURE AGREEMENT (the "Agreement") made and entered into
as of this Date, April 27, 2010, between the Parties: GSA Capital LLC a wholly
owned subsidiary of GSA International Group LTD. (“GSAI”) and with offices at
500 South Australian Road Suite 910 West Palm Beach Florida 33401 represented by
Robert Di Marco and Premier Investment Group, INC. . (“PREMI”) with address at
14691 W 151st. Terrace, Olathe, Kansas 66062, USA, represented by Nagy G.
Shehata
 
1.         GENERAL PROVISIONS
 
            1.01 Business Purpose. The business of the Joint Venture (the “JV”)
shall be to acquisition and sale of physical commodities including Crude Oil and
refined petroleum products.
 
            1.02 This JV shall commence on the date whereby the “Funds”, as
defined in Section 2, and the LOC, defined in Section 4, are available per
directives of the Parties, and shall continue in existence until terminated,
liquidated, or dissolved by law or as hereinafter provided. 
 
            1.03 The signatories hereto shall act on behalf of their respective
partners. The Designated Officers or Representatives, as defined herein, will
have full fiduciary responsibility to protect the interests of all the Parties.
 
2.         GENERAL DEFINITIONS
 
            2.01      “Affiliate” of an entity is a person that, directly or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control of such entity.  This shall include but not be limited to
Subsidiaries, Stockholders, Partners, Co-Joint Venture Partners, Trading
Partners, other associated individuals and/or organizations of either party to
this Agreement.
           
            2.02      "Confidential Information" means this Agreement, the
Partnership Profit Agreements, records or information of a party relating to the
business affairs or proprietary and trade secret information of that party in
oral, graphic, written, electronic or machine readable form, clearly marked as
“confidential,” or if disclosed orally, information identified as confidential
at the time of disclosure.
           
            2.03      “Profits” Any income resulting from the business or
operations of the JV including; without limitation, each item of income, gain,
loss, deduction, net of costs (including commissions paid by the JV) or other
expenses associated with the transactions. All accounting and record keeping
will be the responsibility per Section 10.01.
 
            2.04.     “Designated Officers” or “Representatives”: Each Party
shall designate one person to act on its behalf who shall be known as the
Representative or Designated Officer(s).  No individual Designated Officer may
bind or act on behalf of the JV without the written consent of the others.  The
Designated Officers shall together be empowered to take such steps as are
necessary to carry out the business purpose of the JV as they together deem
appropriate and necessary, including but not limited to the establishment of a
business office, creation of bank accounts and distribution of profits as such
may be realized.

 
 

--------------------------------------------------------------------------------

 
           
           2.05. The “Funds” will be in EUROS hypothecated to GSAI designated
account by PREMI. PRMI will issue a cash back financial instrument (MT760) to be
utilized by GSAI as collateral for  the issuance of credit instruments (ie
Letter of Credit, SBLC, LC) PRMI will issue this instrument from its bank
account at ABN AMRO in the Amsterdam. Netherlands, the existence of which can be
identified, proven, substantiated, verified for capability, and available for
acquisition of commodities, including but not limited to LNG, crude oil and
petroleum products, and utilized by GSAI and/or subsidiaries and affiliates in
order to complete a Transaction (as defined below). The Funds may be identified
as available to one or more of the Parties, with signatory powers, in efforts to
produce profitable Transactions.
 
            2.06. The JV “Transactions” shall be the completed purchase and sale
of commodities, per section 1.01, evidenced by a contract to purchase and a
contract to sell. Any Closed Transaction shall not be completed or utilized for
the computation of Profits or Losses until both the purchase and sale sides have
been closed with third parties specifically as to oil and gas transactions
requiring a third party component.
 
            2.07 Use of Outside “Marketing and Sales” (OMS): With respect to
each purchase or sale involving third parties, the marketing and outside sales
for the JV can be designated by GSAI.
 
            2.08 A “Month” shall be any consecutive thirty-day period.
 
            2.09 The Parties agree that a “Paymaster” will represent the JV in
contracts for the purchase and sale of Commodities. The Paymaster shall be an
accounting or law firm appointed by GSAI and agreed to by OMS. The Parties agree
that Commissions to the Paymaster, for distribution to corporations, storage
and/or trading firms will comply with standard practices and that the Paymaster
will pay OMS. The Paymaster, will have responsibility to pay the Commissions for
entities involved in the purchase or sale of a Commodity, based upon agreed upon
terms prior to the transaction.
   
3.         OBLIGATIONS OF THE JOINT VENTURERS
 
            3.01 The Designated Officers or Representatives of each Party shall
be jointly responsible for all operations and decisions of the JV, which shall
require the agreement of all Parties to be binding upon the JV. 
 
4.         PROFIT ALLOCATION
 
            4.01      The amount of PREMI Funds, as defined above, shall be
$1,000,000,000 (one billion euros). Financing expenses will occur as the deal
progresses and these expenses will be subtracted from the profit assessment at
end of each trade period. PRMI will pay to GSAI paid 110% of the outstanding
contact revenue that has been established  PREMI instrument is revoked or
canceled prior to the term of the agreement.
 

 
 

--------------------------------------------------------------------------------

 

            4.02      Commencing on the date per section 1.02 above and ending
on the termination of the business of the JV, the following profit allocations
shall occur:
 
1.       The JV shall operate on a monthly schedule, with a month defined as any
consecutive thirty days from date of origin.
2.       No business of the JV shall commence until this LC is in full force and
effect and accepted by GSAI, financial instution.
3.       During each Month, for thirteen (13) consecutive Months; PREMI will
receive 25% of gross Profits from Closed Transactions.  Said funds will be
placed into account designated by PREMI. The balance of the funds will be
allocated to GSAI. for It is anticipated that the profits in the new JV will be
disbursed as follows:
           25% (Gross trading profit) to PREMI and or its assigns
           75% to GSAI and or its assigns


The $1,000,000 LC issued by PREMI as collateral and never need to be drawn down
as long as the monthly fees are paid from profits generated from the use of the
Instrument on deposit with PREMI. PREMI alone has access to the instrument and
the bank account where it is lodged.
  
4.       Should PREMI not receive at revenue within ninety (90) days from the
acceptance of the instrument by GSAI’s financial institution and every Month
thereafter, PREMI has the right, at its sole discretion, to terminate the
agreement..
 
5.         RIGHTS AND DUTIES OF THE JOINT VENTURERS
 
            5.01 The Designated Officers from each of the Parties hereto shall
have full, and complete authority and discretion in the management and control
of the business of the JV for the purposes herein stated and shall make all
decisions affecting the business of the JV together, but not without the
agreement in advance of the other. As such, any action taken by the Designated
Officers shall constitute the act of, and serve to bind, the JV.   The
Designated Officers shall manage and control the affairs of the JV to the best
of their ability and shall use their best efforts to carry out the business of
the JV. 
 
Officers designated from GSAI are: Robert Di Marco


Officers designated from PREMI are: Nagy G Shehata
                       


6.         AGREEMENTS WITH THIRD PARTIES AND AFFILIATES OF THE JOINT VENTURERS
 
            6.01 Validity of Transactions. Affiliates of the parties to this
Agreement may be engaged to perform services for the JV. The validity of any
transaction, agreement or payment involving the JV and any Affiliates of the
parties to this Agreement, otherwise permitted by the terms of this Agreement,
shall not be affected by reason of the relationship between them and such
Affiliates or the approval of said transactions, agreement or payment. 
 

 
 

--------------------------------------------------------------------------------

 

            6.02 Other Business of the Parties to this Agreement. The parties to
this Agreement and their respective Affiliates may have interests in businesses
other than the JV business. The JV shall not have the right to the income or
proceeds derived from such other business interests and, even if they are
competitive with the JV’s business and such business interests shall not be
deemed wrongful or improper.  The Parties shall not compete in their individual
efforts to effectuate Closed Transactions with third parties.
 
7.         INDEMNIFICATION OF THE JOINT VENTURERS
 
            7.01 The Parties to this Agreement shall have no liability to the
other for any loss suffered which arises out of any action or inaction if, in
good faith, it is determined that such course of conduct was in the best
interests of the JV and such course of conduct did not constitute negligence or
misconduct. The Parties shall be indemnified by the others against losses,
judgments, liabilities, expenses and amounts paid in settlement of any claims
sustained by it in connection with the JV. 
   
8.         DISSOLUTION
 
            8.01 Events of the JV Parties. The JV shall be dissolved upon the
happening of any of the following events: 
 
1.   The adjudication of bankruptcy, filing of a petition pursuant to a Chapter
of the Federal Bankruptcy Act, withdrawal, removal or insolvency of either of
the parties. 
 
2.    The failure of the parties to carry out the business purpose of the JV as
defined in paragraph 1.01.
 
3.   Upon thirty day notification by either Party to the other or as stated in
Section 4 above.
   
9.         U.S. TREASURY DEPARTMENT OF FOREIGN ASSETS CONTROL (“OFAC”)
 
            9.01      Each Party represents, warrants and covenants that neither
it nor any of its Affiliates is acting, directly or indirectly,
 
(1)        In contravention of any U.S. or international laws and regulations,
including anti-money laundering regulations or conventions, or
 
(2)        On behalf of terrorists or terrorist organizations, including but not
limited to those persons or entities that are included on the List of Specially
Designated Nationals and Blocked Persons maintained by OFAC, as such list may be
amended from time to time (such persons or entities are collectively referred to
as “Prohibited Persons”).
 
            9.02      Each Party represents, warrants and covenants that:
 
(1)        It is not, nor is any of its Affiliates, a Prohibited Person, and

 
 

--------------------------------------------------------------------------------

 

(2)        To the extent has any beneficial owners, it has carried out thorough
due diligence to establish the identities of such beneficial owners, based on
such due diligence, each party reasonably believes that no such beneficial
owners are Prohibited Persons, it holds the evidence of such identities and
status and will maintain all such evidence for at least five years from the date
of termination or expiration of this Agreement, and it will make available such
information and any additional information requested by any Governmental
Authority that is required under applicable laws, ordinances, regulations and
orders.
 
            9.03      If any of the foregoing representations, warranties or
covenants cease to be true or if any of the Parties no longer reasonably
believes that it has satisfactory evidence as to their truth, notwithstanding
any other agreement to the contrary, any of the other Parties may immediately
terminate this Agreement pursuant to Section 8 hereof, and each Party may also
be required to report such action and to disclose to the other Party’s identity
to OFAC or other authorities.  In the event that any of the Parties is required
to take any of the foregoing actions, the remaining Parties understand and agree
that they shall have no claim against the informing Party for any form of
damages as a result of any of the aforementioned actions.
   
10.       MISCELLANEOUS PROVISIONS
 
            10.01 Books and Records. The JV shall keep adequate books and
records setting forth a true and accurate account of all business transactions
arising out of, and in connection with, the conduct of the JV. All Parties shall
have unlimited access to said books and records upon demand. PREMI will also
appoint an accounting firm to periodically review the Books and Records and
handle all federal and state income tax returns. The expenses of the accounting
firm will be charged against Profits of the JV. The Paymaster shall provide a
copy of all purchase or sale contracts to the accounting firm.
 
            10.02 Validity. In the event that any provision of this Agreement
shall be held to be invalid, the same shall not affect in any respect whatsoever
the validity of the remainder of this Agreement. 
 
            10.03 Integrated Agreement. This Agreement constitutes the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no agreements, understandings, restrictions or
warranties among the parties other than those set forth herein provided for. 
 
            10.04 Headings. The headings, titles and subtitles used in this
Agreement are for ease of reference only and shall not control or affect the
meaning or construction of any provision hereof.
 
            10.05 Notices.
 
1.         Except as may be otherwise specifically provided in this Agreement,
all notices required or permitted hereunder shall be in writing and shall be
deemed to be delivered when deposited in the United States mail, postage
prepaid, certified or registered mail, return receipt requested, addressed to
the parties at their respective addresses set forth in this Agreement or at such
other addresses as may be subsequently specified by written notice.  Notice may
be conveyed by electronic means as well. EDT (Electronic document transmissions)
shall be deemed valid and enforceable in respect of any provisions of this
Contract.  As applicable, this agreement shall be: - Incorporate U.S. Public Law
106 229, ‘‘Electronic Signatures in Global and National Commerce Act’’ or such
other applicable law conforming to the UNCITRAL Model Law on Electronic
Signatures (2001) and ELECTRONIC COMMERCE AGREEMENT (ECE/TRADE/257, Geneva, May
2000) adopted by the United Nations Centre for Trade Facilitation and Electronic
Business (UN/CEFACT).

 
 

--------------------------------------------------------------------------------

 
 
2.         EDT documents shall be subject to European Community Directive No.
95/46/EEC, as applicable.  Either Party may request a hard copy of any document
that has been previously transmitted by electronic means provided however, that
any such request shall in no manner delay the Parties from performing their
respective obligations and duties under EDT instruments.
 
            10.06 Applicable Law and Venue. This Agreement shall be construed
and enforced under the laws of the British Virgin Islands.


            10.07 Arbitration: This Agreement shall be construed and enforced
under the applicable laws and regulations of the Country and State where the
respective Parties reside and the rules and regulations of the ICC.  Each Party
agrees to participate in good faith negotiations toward resolution of any
dispute, claim, controversy or other matter.  Each Party agrees that if a matter
is not resolved within 30 calendar days by the Parties themselves, it shall be
submitted for settlement by binding arbitration in accordance with the
Non-Circumvention & Non-Disclosure and Working Agreement rules and regulations
of the ICC.  The arbitration will comply with and be governed by the
Reconciliation and Arbitration rules of the ICC for complex arbitration, in a
venue – chosen by the plaintiff Party – where the ICC maintains a division for
hearing complex arbitration.
 
            10.08 Other Instruments. The parties hereto covenant and agree that
they will execute each such other and further instruments and documents as are,
or may become, reasonably necessary or convenient to effectuate and carry out
the purposes of this Agreement. 


IN WITNESS WHEREOF, the parties mutually agree and accept:
 


Signatory’s full name and surname:
Robert Di Marco
Company Name:
GSA International Group, LYD.
Position in Company:
President / Director
Address:
500 S Australian Blvd Suite 910
 
West Palm Beach, Fl 33401
Phone:
(561) 594-1550
Fax:
(561) 820-4892
E-Mail:
r.dimarco@gsaenergycorp.com
Passport Number: 
212937065
Nationality:
USA
Date/Time: May 5th 2010
 


 
 

--------------------------------------------------------------------------------

 
 

   [mwbl8k20100921ex10-e0.jpg]

 
 
Company Seal & Signature


Signatory’s full name and surname: 
Nagy G Shehata 
Company Name:  
Premier Investments Group, INC.
Position in Company:
President / CEO
Address: 
14691 W 151st. Terrace, Olathe Kansas 66062
Phone:
913 538 6481
Fax: 
913 548 0908
E-Mail:  
GRGShehata@yahoo.com
Passport Number: 
2047208
Nationality:
Egyptian
Date/Time: May 5th  2010
 

 
 

   [mwbl8k20100921ex10-e1.jpg]

 
                                                        
 


Company Seal & Signature
[mwbl8k20100921ex10-e2.jpg]
 
 

--------------------------------------------------------------------------------